Title: To George Washington from John C. Cuyler, 30 June 1782
From: Cuyler, John C.
To: Washington, George


                  
                     Schenectady 30th June 1782
                  
                  We the Minister Elders and Deacons of the Reformed protestant
                     Dutch Church of the Town of Schenectady do most humbly congratulate your
                     Excellency on your arrival in this place to visit us.
                  With hearts full of Joy we praise and adore the Supreme being
                     that he has hitherto protected your dear person and has granted so many
                     Victories to the Army under your Command and to the other American Armys. And
                     pray his Divine Majesty that he may take your Excellency under his holy
                     protection during the whole Contest—till war is concluded in a Glorious Peace.
                     And that Everlasting Glory may be your portion.
                  
               